       Case: 5:19-cr-00406-DCN Doc #: 15 Filed: 09/09/19 1 of 2. PageID #: 39




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 1:19CR406
                                                     )
                Plaintiff,                           )   JUDGE DONALD C. NUGENT
                                                     )
        v.                                           )
                                                     )
 ELIAS PASTOR-CALEL,                                 )   NOTICE OF APPEARANCE AND
                                                     )   SUBSTITUTION OF COUNSEL
                Defendant.                           )

       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Brad J. Beeson, Assistant United States Attorney, and

hereby enters his appearance as attorney of record for the government in the within action, and

respectfully requests this Court that he be substituted for, and in place of, Payum Doroodian, for

all further proceedings and notices in the within action, as attorney for the United States of

America.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                               By:       /s/ Brad J. Beeson
                                                         Brad J. Beeson (IL: 6236690)
                                                         Assistant United States Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3850
                                                         (216) 522-8355 (facsimile)
                                                         Brad.Beeson@usdoj.gov
       Case: 5:19-cr-00406-DCN Doc #: 15 Filed: 09/09/19 2 of 2. PageID #: 40



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.

                                                       /s/ Brad J. Beeson
                                                       Brad J. Beeson
                                                       Assistant U.S. Attorney




                                                   2
